      Case 5:20-cv-01105-KK Document 28 Filed 08/13/21 Page 1 of 1 Page ID #:706



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                               EASTERN DIVISION
10
11   BRANDI DEANN CAMERON,           )                  CASE NO.: EDCV20-01105 KK
                                     )
12                    Plaintiff,     )                  ORDER AWARDING
                                     )                  EAJA FEES
13               v.                  )
                                     )
14   KILOLO KIJAKAZI1, Acting        )
     Commissioner of Social Security )
15   Administration,                 )
                                     )
16                    Defendant.     )
     ______________________________ )
17
18          Based upon the parties’ Stipulation for Award and Payment of Equal Access
19   to Justice Act (EAJA) Fees (“Stipulation”),
20          IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
22   EIGHT HUNDRED DOLLARS and 00/cents ($3,800.00), as authorized by 28
23   U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
24
     DATED: August 13, 2021              __________________________________
25                                       HONORABLE KENLY KIYA KATO
                                         UNITED STATES MAGISTRATE JUDGE
26
27
            1
              Kilolo Kijakazi is now the Acting Commissioner of the Social Security Administration.
28   Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
     substituted for Commissioner Andrew M. Saul as the defendant in this suit. No further action
     needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
     Social Security Act, 42 U.S.C. § 405(g).

                                                    1
